             Case
              Case3:18-cv-05195-JLR
                   3:18-cv-05195-JLR Document
                                      Document74-1
                                               75 Filed
                                                   Filed11/17/20
                                                         11/17/20 Page
                                                                   Page11ofof23




 1                                                                    The Honorable James Robart

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8   ANAJEAN PENNY,                                    Case No. 3:18-cv-05195-RBL

 9                 Plaintiff,
                                                       ORDER GRANTING
10          vs.                                        STIPULATED MOTION FOR
                                                       ADDITIONAL TIME TO PRESENT
11   STATE FARM MUTUAL AUTOMOBILE                      STIPULATED JUDGMENT
     INSURANCE COMPANY,
12
                   Defendant.
13
            THIS MATTER having come before the Court on the parties’ Stipulated Motion for
14
     Additional Time to Present Stipulated Judgment, and the Court being advised in the premises,
15
            NOW, THEREFORE, it is hereby ORDERED as follows:
16
        1. The Stipulated Motion for Additional Time to Present Stipulated Judgment is hereby
17
            GRANTED, and the Court will take no further action towards additional Findings of Fact
18
            and Conclusions of Law until after the date noted in this order below;
19
        2. By Tuesday, November 24, 2020, the Parties shall file with the Court their anticipated
20
            proposed stipulated judgment, or failing that, will have conferred and advised the Court
21
            of any further information needed to allow the Court to move on with the process of
22
            finalizing its additional Findings of Fact and Conclusions of Law.
23

      ORDER RE STIPULATED MOTION FOR
      ADDITIONAL TIME TO PRESENT
      STIPULATED JUDGMENT - 1
           Case
            Case3:18-cv-05195-JLR
                 3:18-cv-05195-JLR Document
                                    Document74-1
                                             75 Filed
                                                 Filed11/17/20
                                                       11/17/20 Page
                                                                 Page22ofof23




 1

 2        DATED this 17 day of November, 2020.

 3

 4
                                            A
                                           _____________________________________
                                           United States District Judge
                                           James Robart
 5

 6

 7
                                           Presented by:
 8
                                            /s/ Scott A. Staples
                                           _____________________________________
 9
                                           SCOTT A. STAPLES, WSBA 39325
10                                         1700 E. Fourth Plain Blvd.
                                           Vancouver, WA 98661
11                                         Telephone: (360) 695-4244
                                           Email: scotts@washingtonoregonlawyers.com
12                                         Attorney for Plaintiff

13
                                           /s/ Vasudev N. Addanki
                                           _____________________________________
14                                         VASUDEV N. ADDANKI, WSBA 41055
                                           One Convention Place
15                                         701 Pike Street, Suite 1400
                                           Seattle, WA 98101-3927
16                                         Telephone: (206) 268-8612
                                           Email: vaddanki@bpmlaw.com
17                                         Attorney for Defendant

18

19

20

21

22

23

     ORDER RE STIPULATED MOTION FOR
     ADDITIONAL TIME TO PRESENT
     STIPULATED JUDGMENT - 2

                                                                          (360) 695-4244
